Citation Nr: 1828798	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-27 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for iliac rotator with sacral torsion (hip disability). 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

4.  Entitlement to an increased rating in excess of 20 percent for right shoulder supraspinatus tendinosis and tear, AC joint degenerative arthritis (shoulder disability). 

5.  Entitlement to an increased rating in excess of 10 percent for right elbow epicondylitis. 

6.  Entitlement to an increased rating in excess of 10 percent for a back disability. 

7.  Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

8.  Entitlement to an initial compensable rating for bilateral plantar fasciitis. 

9.  Entitlement to an initial compensable rating for bilateral sesamoiditis. 


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran had active service from January 1983 to April 2011. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions from July 2012, June 2014, March 2016, and July 2017, by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for a right knee disability, entitlement to an increased rating for bilateral planter fasciitis, and increased rating for bilateral sesamoiditis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An unappealed December 2012 rating decision denied service connection for a hip condition.

2.  Evidence received since the December 2012 rating decision does not relate to an unestablished fact nor raise a reasonable possibility of substantiating the claim for service connection for a hip disability.

3.  The preponderance of evidence is against the finding that the Veteran suffers from a right ear hearing loss disability for VA purposes.

4.  The Veteran's right shoulder disability does not result in motion limited to 25 degrees to the side, impairment of the humerus, impairment of the clavicle or scapula, or ankylosis.

5.  The Veteran's right elbow disability has been characterized with normal range of motion, and some pain on motion, with occasional flare-ups that does not affect function or range of motion.

6.  The evidence of record shows that the Veteran's back disability has been characterized by, at worst, flexion to 90 degrees and combined range of motion of 245 degrees, with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes.

7.  The Veteran's GERD was manifested by symptoms that include dysphagia, reflux, regurgitation and sleep disturbance caused by esophageal reflux, but not by more severe symptoms of persistently recurrent epigastric distress with substernal or arm or shoulder pain, productive of considerable impairment of health.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the December 2012 rating decision to reopen a claim for service connection for a hip disability.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

2.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).

3.  The criteria for a rating greater than 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5201(2017).

4.  The criteria for an initial rating in excess of 10 percent for a right elbow disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5206 (2017).

5.  The criteria for entitlement for a rating in excess of 10 percent for a back disability, have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2017).

6.  The criteria for entitlement to a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.114, DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated February 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 
Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 statement of the case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105 (2012).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether that threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Hip Disability

Regarding the claim for service connection for a hip condition a December 2012 rating decision denied service connection, based on the lack of finding of a current disability.  The Veteran was notified of that decision and of his appellate rights.  He did not submit any correspondence expressing disagreement with the RO decision within one year.  38 C.F.R. §§ 20.200, 20.201 (2017).  In addition, no new and material evidence was received within one year.  38 C.F.R. § 3.156 (b) (2017).  Nor have any relevant, official service department records been received since December 2012.  38 C.F.R. § 3.156 (c) (2017).  Accordingly, the December 2012 rating decision is final.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

Subsequently, the Veteran filed a claim to reopen the previously denied claim for service connection for a hip disability.  A March 2016 rating decision declined to reopen the claim, finding that there was no evidence of a current hip disability; the Board agrees.  

The evidence received after the December 2012 rating decision for the claim for service connection includes VA examinations from August 2012 and June 2017, VA medical records, and lay statements from the Veteran. 

The Board finds that a review of all of the evidence of record, to specifically include those that were submitted or acquired after the Veteran's last denial of service connection does not show any evidence that can be considered both new and material, as to warrant reopening the claim.  The Board notes that for a previously and finally denied claim to be reopened, the pending evidence meet both requirements of being new and material.  38 C.F.R. § 3.156 (a) (2017).  Here, while the newly acquired evidence of record, to include the VA examinations and VA medical records, are new, as it was not a part of the record prior to the previous decision, that evidence cannot be considered material, as it does not substantiate a previously undetermined fact. 

The Veteran's claim was previously denied based on the lack of finding of a current disability, which is requisite for service connection.  Here, the Board finds that finding has not been overcome by any of the new evidence of record since that denial.  The evidence of record does not show a currently diagnosable hip disability, or any residuals of his previously treated iliac rotator with sacral torsion.  Therefore, the claim to reopen must be denied, as no evidence has been presented as to substantiate a current disability of the hip. 

The record contains more than a decade of VA treatment records.  A review of those records shows no diagnosis of or treatment for any hip disability.  While there has been some indication of pain in the hip, as noted by the subjective complaints of the Veteran during examinations, those do not constitute a diagnosis of a disability, or even indications of a diagnosis or functional loss.  However, the Board notes that in none of the medical evidence of record is the Veteran diagnosed with an actual hip disability by the medical professional.  

To this end, the Board noted that the VA examinations of record in both August 2012 and August 2016, have found that the Veteran has no current hip disability.  Specifically, in both examinations, not only was no diagnoses reported, but the Veteran was noted to have reported no pain, or less pain, in his hip, remarking that such condition getting much better.  In both examiner reports range of motion were reported to be normal, with X-ray diagnostics returning negative.  Neither VA examiner could return any finding of an actual diagnosable hip disability. 

The Board also notes that the Veteran has submitted little to no lay evidence with regards to any specific ailments related to his claimed hip condition, describing any functional loss, loss of range of motion, or limitations due to pain, since his claim to reopen his claim for service condition. 

As such, in the absence of competent evidence showing the presence of a current disability or functional loss since the most recent final denial, the Board finds that new and material evidence has not been submitted.  Therefore, the claim cannot be reopened and remains denied.  38 C.F.R. § 3.156 (2017).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in § 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Right Ear Hearing Loss

The Veteran claims that right ear hearing loss disability is due to acoustic trauma during active service and has been ongoing from service to the present.  A review of the evidence of record, to include VA medical records, VA examinations, and lay statements show that the preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability in the right ear, as defined by VA regulation.  Therefore, the claim for service connection must be denied. 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active service.  38 C.F.R. § 3.385 (2017); Ledford v. Derwinski, 3 Vet. App. 87 (1992). 

However, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the Veteran's service medicals records, post-service VA treatment records, and a VA audiological examination, the Board finds that the Veteran's hearing in his right ear does not meet the regulatory definition to constitute a hearing loss disability.  While the Veteran has complained of mild hearing loss, and specifically problems hearing conversations, there is no objective evidence of loss of hearing in the right ear that constitutes a disability.  38 C.F.R. § 3.385 (2017). 

The Board notes that the claims file contains service medical records, with routine audiological examinations of the Veteran's hearing at the time of entrance and separation from active service.  However, a close review of these objective results show no instance in which the Veteran's hearing loss in the right ear rose to a level that would constitute hearing loss disability under VA regulations.  The Board notes that since the Veteran's separation from service, post-service medical records also do not demonstrate any objective audiological examinations that show audiometric tests that show a hearing acuity in the Veteran's right ear severe enough to be considered a current hearing disability under VA regulation. 

At a January 2011 VA audiological examination, pure-tone thresholds for the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
10

At an October 2015 private audiological examination, pure-tone thresholds for the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
5

At a June 2017 VA audiological examination, pure-tone thresholds for the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
15
5

Speech audiometry results using the Maryland CNC were note for the right ear was 100 percent for both January 2011 and June 2017 VA examinations. 

The Board finds that the objective result from the hearing examinations do not show the requisite levels of pure-tone thresholds or speech discriminations to constitute a current disability.  Hearing loss is considered a disability only when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater.  38 C.F.R. § 3.385 (2017).  The Veteran's hearing acuity in his right ear remains below the criteria for a diagnosis of hearing loss.  The speech discrimination remains above the threshold to be considered a disability.

Therefore, the Board finds that without a current disability of left ear hearing loss, the claim for service connection cannot prevail.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board realizes that the Veteran has asserted that he has right ear hearing loss disability, and that the cause and effect of his right ear hearing loss is similar to that of his left ear, which has been service-connected.  The Board notes that competent medical evidence of record includes an opinion that he has a degree of right ear hearing loss which is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is less than it was before, or as it was prior to service, he is not competent to speak to the specific level or severity of any hearing loss as it relates to achieving audiometric guidelines.  For the purposes of applying the laws and regulations administrated by VA, the level of impairment is determined by a mechanical application of the objective criteria of VA regulations. Here, the objective criteria are not met by the Veteran's hearing acuity, and therefore, the Veteran's right ear hearing loss cannot be considered a disability for which service connection may be granted. 

Therefore, the Board finds the evidence from the VA audiological examinations to be most probative in determining the proper diagnosis regarding the Veteran's claimed right ear hearing loss.

The Board further notes that a review of the additional medical evidence of record reveals no additional objective testing requisite to constitute hearing loss disability in the right ear.  Consequently, as the preponderance of evidence is against the finding of a current disability of right ear hearing loss for VA purposes, and the Veteran's claim of service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (2012); 38 C.F.R. § 3.102  (2017).

Increased Rating

Disability ratings are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (2012). Separate diagnostic codes identify the various disabilities. The rating of a service-connected disability requires a review of the entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2012).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017). 

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined 38 C.F.R. § 4.25 (2017). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589   (1991).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Right Shoulder

The Veteran is shown to be right-handed.  Therefore, his right shoulder disability is rated for that of the major arm.  38 C.F.R. § 4.69 (2017). Under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion to midway between the shoulder and side, or 45 degrees.  A higher 30 percent rating requires a limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a , DC 5201 (2017).

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2017).

During the course of the Veteran's claim, the Veteran has attended VA examinations to assess the nature and severity of the right shoulder disability, in January 2011 and June 2017. 

At a January 2011 VA examination, the Veteran reported pain and stiffness, with no indication of instability, weakness, locking, or deformity in the right shoulder.  On examination, the report noted essentially normal range of motion, with 175 degrees of motion for flexion and abduction (out of 180) and normal range of motion in external and internal rotation, with no decreased on repetitive testing.  No objective signed of pain or tenderness was noted, and flare-ups were noted by the Veteran only upon intensive use, such as heavy lifting, bench press, or lifting things overhead.  No other deformities or conditions were noted upon examination. 

At a June 2017 VA examination, the Veteran reported pain in the right shoulder, with some limitation of motion, and episodes of 'freezing up'.  The Veteran admitted during the examination that his condition of late has been essentially the same, with minimal change.  The Veteran noted flare-ups of pain, however, noted that pain was not debilitating and that he normally worked through the pain.  On examination of the right shoulder, the VA examiner found that range of motion for forward flexion, abduction, external, and internal rotation to be normal, with no decreases in range of motion even upon repetitive motion testing.  The examiner found evidence of pain on weight bearing, and found that the range of motion did not contribute to further functional loss.  There was objective evidence of localized tenderness or pain on palpation of the soft tissue.  There was no evidence of pain, weakness, fatigability, or incoordination after repeated use.  Muscle strength testing was within normal limits.  There was no evidence of ankylosis.  No rotator cuff condition was suspected for the right shoulder.  The examiner reported no loss of head, nonunion, or fibrous union of the humerus.  The examiner also reported that no clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition was suspected.  The examiner ultimately diagnosed the Veteran with a right shoulder supraspinatus tendinosis and tear, AC joint degenerative arthritis.  The examiner noted no functional loss due to the right shoulder condition. 

The Board finds that a rating in excess of 20 percent is not warranted for a right shoulder disability.  VA examinations show that the right shoulder disability has consistently been manifested by arm motion of greater than 25 degrees from the side.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation, and do not show any limitation that would be equivalent to 25 degrees from the side, or less.  There is no evidence of ankylosis of the right shoulder, impairment of the scapulohumeral joint, or impairment of the clavicle or scapula.  The evidence does not show any increased loss of function due to weakness, pain, fatigability, or incoordination, or any other factors that cause the disability to more nearly approximate limitation of motion to 25 degrees from the side.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §4.59  2017).  Therefore, a rating in excess of 20 percent is not warranted. 

The Board also finds that a review of the contemporaneous medical records shows no evidence of a more severe condition in the right shoulder.  Treatment records for the Veteran's right shoulder during the claims period does not show any objective loss of range of motion, or the diagnosis of any additional condition related to the Veteran's right shoulder.  

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465   (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for a right shoulder disability, and the claim is denied.  38 U.S.C. §5107 (b) (2012); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Elbow

The Veteran's degenerative arthritis of the right elbow has been characterized by the RO under DC 5206, for disabilities of the elbow and forearm are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.  Under Diagnostic Code 5206, a noncompensable rating is warranted where major forearm flexion is limited to 110 degrees, a 10 percent rating is warranted where major forearm flexion is limited to 100 degrees, a 20 percent rating is warranted where major forearm flexion is limited to 90 degrees, a 30 percent rating is warranted where major forearm flexion is limited to 70 degrees, a 40 percent rating is warranted where major forearm flexion is limited to 55 degrees, and a 50 percent rating is warranted where major forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under Diagnostic Code 5207, a 10 percent rating is warranted where major forearm extension is limited to 45 degrees, a 10 percent rating is also warranted where major forearm extension is limited to 60 degrees, a 20 percent rating is warranted where major forearm extension is limited to 75 degrees, a 30 percent rating is warranted where major forearm extension is limited to 90 degrees, a 40 percent rating is warranted where major forearm extension is limited to 100 degrees, and a 50 percent rating is warranted where major forearm extension is limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207. 

Under DC 5208, a 20 percent rating is warranted where major forearm flexion is limited to 100 degrees and major forearm extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5208.

During the pendency of the Veteran's claim, the Veteran was afforded VA examinations to assess the nature and severity of his service-connected right elbow disability, in January 2011 and June 2017.  
A VA examination was conducted in January 2011.  The examination report notes no evidence of deformity, giving out, instability, stiffness, weakness, or incoordination.  The Veteran noted that he suffered pain and flare-ups a few times a year; pain increases upon intensive use, to include bar squats, bench pressing, and other activity.  Upon examination at the time, it was noted that the Veteran's right elbow had full/normal range of motion to include, flexion, extension, supination and pronation, with no evidence of pain on motion or upon repeat motion. The examiner ultimately diagnosed the Veteran with tennis elbow, with no functional loss. 

On VA examination in June 2017, the Veteran's again noted near constant and continued pain in his right elbow.  To this end, the examiner noted continuous pain treatment such as injections, acupuncture, and physical therapy, which the Veteran has noted to have helped.  The Veteran noted that pain arose when he makes a fist, open door knobs, or shake hands.  Upon physical examination, the Veteran's range of motion was noted to be normal, with no decreases after repeat motion or objective signs of pain.  Pain on weight bearing was noted.  Strength testing returned normal.  Under DeLuca factors, there were no additional functional impairments.  Joint function was normal except for decreased range of motion as described.  The Examiner ultimately noted a diagnosis of lateral epinondylitis of the right elbow. 

Based on the evidence, the Board concludes that a rating in excess of 10 percent is not warranted for manifestations of the Veteran's right elbow injury during any part of the rating period.  The Veteran's range of motion (flexion and extension) has consistently tested to be normal/full.  This is normally noncompensable in the absence of painful motion and would not permit more than a 10 percent rating under Diagnostic Code 5206 or 5207.   The 10 percent rating assigned is supportable for the joint under 38 C.F.R. § 4.59.  

Likewise, considering other applicable Diagnostic Code also does not show sufficient severity to warrant a higher rating under these other DC.  As shown by the measurements reported above, the Veteran also does not have forearm extension limited to 100 degrees with extension limited to 45 degrees to permit a 20 percent rating under Diagnostic Code 5208.  He also does not have elbow ankylosis or flail joint to permit a 30 percent rating under Diagnostic Code 5200 or a 20 percent or more rating under Diagnostic Code 5209. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for a right elbow disability, and the claim is denied.  38 U.S.C. §5107 (b) (2012); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran's current 10 percent rating is based on Diagnostic Code 5243, for vertebral fracture and dislocation, which follows the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

The Board finds that a rating in excess of 10 percent for the service-connected back disability is not warranted.  The Board finds that the preponderance of the evidence of record, medical or otherwise, is against a finding that the Veteran's back disability warranted more than a 10 percent rating.  Therefore, the Veteran's claim for an increased rating for his back disability must be denied. 

During the pendency of the Veteran's claim, the Veteran was afforded VA examinations to assess the nature and severity of his service-connected back disability, in January 2011 and June 2017.  

A VA examination from January 2011 found that the Veteran's range of motion was limited to 90 degrees of flexion and a combined range of motion of 245 degrees. The Veteran was diagnosed with degenerative joint disease of the lumbar spine. During the examination, the VA examiner found no evidence of deformity, tenderness, or spasms, with no apparent congenital scoliosis, lordosis, kyphosis, or flattening, and no evidence of ankylosis.  In addition to the range of motion testing, the examiner noted no additional limitation of motion after repetitive testing, with  no additional functional impairment during flare-ups were assessed or noted in the examination report. 

In June 2017, the Veteran was again afforded another VA examination to assess the severity of his back disability.  The VA examiner provided a physical examination of the Veteran and diagnosed the Veteran with lumbar spine vertebral fracture, with lumbar sprain and degenerative joint disease.  During the examination the Veteran noted that he was hospitalized the emergency room for his back for nearly two-days in May 2012, for a stress fracture of the T9, and required a back brace and physical therapy for nearly two months thereafter.  The Veteran complained about continued pain in his back, with some flare-ups once or twice a week.  Upon examination, the VA examiner noted the forward flexion of the Veteran's thoracolumbar spine to be normal (90 degrees) and normal combine range of motion.  The examiner did identify objective evidence of localized tenderness and pain on palpation.  On repetitive motion testing, no additional functional loss or limitation of motion was noted.  Muscle strength was tested to be normal and instability testing reveals no instability.   Testing revealed no ankylosis.  Intervertebral disc syndrome was noted, however, with no incapacitating episodes.  Finally, no guarding or muscle spasms were noted by the examiner. 

The Board finds that the medical findings of the VA examinations directly address the criteria under which the disability is rated.  Since those examinations, there has been no medical evidence that has shown a worsening condition commensurate of a disability rating in excess of 10 percent.  The Board notes that the Veteran's claims file contains extensive contemporaneous VA and private medical records for the Veteran's disabilities, including his back.  However, neither VA records nor the private medical evidence note any quantitative increase in severity of the back disability with regard to the objective criteria set out in the rating schedule. Furthermore, those records do not show additional diagnoses of any conditions or symptoms in which would warrant a rating higher than 10 percent.  Specifically, the evidence does not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or any limitation of range of motion that would warrant a higher rating.

The Board notes that while both VA and private medical records note that the Veteran suffers from back pain, those records do not provide the degree or severity of the limitation such that any higher rating could be assigned.  Therefore, the Board finds that the most persuasive evidence is the findings measured at the VA examinations.  Consequently, with no competent evidence of a worsening condition, the Board finds that the claim for a rating in excess of 10 percent for a back disability must be denied.  The Board finds that the preponderance of the evidence is against the claim for increase.

The Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds that the claims file does not contain sufficient evidence to support any additional increase in disability rating based on any functional loss due to flare-ups of pain.  While the Veteran has reported experiencing pain and flare-ups, medical records and examinations show that pain did not result in functional loss. Specifically, during the VA examinations, the examiner specifically noted that upon repetitive testing, no additional limitation of motion was noted.   Therefore, the Board finds that no increase in the Veteran's current back rating is warranted due to any additional factors causing limitation of function.

Finally, The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning the symptomology of his back disability, with specific regard to pain and limitation of function.  The Board finds that the Veteran is a lay person and is competent to report symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment his back disability, is of a medically complex nature. The diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent provide an opinion as to whether his back disability warrants a rating in excess of 10 percent.  The Board finds that objective evidence provided by the VA examiner of record to be more persuasive than the Veteran's contention that a higher rating is warranted.

Accordingly, the Board finds that the criteria for an increased rating in excess of 10 percent for a back disability have not been met.  The Board finds that the preponderance of the evidence is against the claim for higher rating and the claim must be denied.  38 U.S.C.A § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




GERD

The Veteran's GERD has been assigned a disability rating under Diagnostic Code 7399-7346. GERD is not specifically listed in the rating schedule, but is evaluated as analogous to hiatal hernia.  38 C.F.R. §§ 4.20, 4.27 (2017).

Under Diagnostic Code 7346, a 60 percent disability rating (the highest schedular rating available) is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.

The Veteran was afforded a VA examination in January 2011.  During the examination, it was noted that the Veteran had a diagnosis of GERD and hiatal hernia, with a Schatzki's Ring.  It was noted that the Veteran's condition was "stable."  At the examination, the Veteran reported symptoms of dysphagia, regurgitation, and mild reflux.  It was noted that the Veteran underwent dilation of his esophagus in the early 2000s.  The examiner noted the Veteran took Nexium which resolved many of his symptoms in about a day.  The VA examiner noted no further symptoms related to the Veteran's GERD explicitly noting no symptoms of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, incontinence, or abnormal pain.  Inspection of the abdomen revealed normal results, with no noted palpable mass, hernia, or ascites present, and no tenderness.  Finally, the examiner noted no functional impairment was caused by the Veteran's GERD. 

The Veteran was afforded another VA examination in February 2016.  A diagnosis was noted of GERD and hiatal hernia, with a Schatzki ring was noted by the VA examiner.  The examiner noted similar medical history as the prior examination report, with the Veteran noting continuous medication with Nexium, with self-noted symptoms of frequent belching and some chest discomfort.  Symptoms of dysphagia, reflux, regurgitation, pain and sleep disturbance were also noted.  The examiner noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his GERD.  The examiner noted that the Veteran's condition did not impact on his ability to work.

Finally, the Veteran was afforded his most recent VA examination in June 2017. During the examination, the Veteran reported some dysphagia, with both liquids and solid foods, with complaints of heart burn, and infrequent vomiting (noted to occur 4 or more times per year).  However, the examination report noted no signs or symptoms related to the Veteran's GERD (by declining to mark the appropriate check box), to include any symptoms of persistently recurrent epigastric distress, dysphagia, substernal arm or shoulder pain, vomiting, weight loss, hematemesis, melena or anemia.  The examiner marked a check box indicating that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his esophageal conditions.  The examiner marked a check box indicating that the Veteran's esophageal condition did not cause functional impairment.  Finally, the examiner noted that the Veteran's esophageal conditions did not impact on his ability to work.

VA treatment records are also of record during the appeal period and have been reviewed.  Most of the VA treatment notes did not provide information relevant to the Veteran's GERD symptomatology and only noted that he was to continue or maintain his medication.  Overall, the Board finds the VA examinations, to be highly probative, and to weigh against a finding of an increased disability rating for the Veteran's GERD.  

Upon review of the evidence of record, the Board concludes that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.  As noted, under Diagnostic Code 7346 a 30 percent disability rating (the next highest rating) is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A thorough review of the medical records, to include the VA examinations reveal that the Veteran's GERD has manifested with symptoms of dysphagia, mild reflux, some evidence of regurgitation, infrequent vomiting, and infrequent (four times a year) sleep disturbance.  These findings correlate to a 10 percent disability rating under Diagnostic Code 7346, based on two or more of the symptoms of the 30 percent disability rating of lesser severity.  The Board notes that no VA examination, or indeed the Veteran himself, has indicated the presence of all the symptoms required for the higher 30 percent disability rating, to specifically include all enumerated symptoms such as persistently recurrent epigastric distress with dysphagia and substernal or arm or shoulder pain, or symptoms so severe as to be productive of considerable impairment of health.  As such, without the presence of all listed symptoms under the 30 percent criteria, the Board must find that the Veteran's condition does not warrant the higher rating, and the claim for increased rating for GERD must be denied.  

Therefore, the Board must find that throughout the appeal period, a disability rating in excess of 10 percent is not warranted for the Veteran's GERD and to this extent his claim is denied.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.114, DC 7346 (2017).


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for a hip disability is not reopened and remains denied.

Entitlement to service connection for right ear hearing loss is denied. 

Entitlement to an increased rating in excess of 20 percent for a right shoulder disability is denied. 

Entitlement to an increased rating in excess of 10 percent for a right elbow disability is denied. 

Entitlement to an increased rating in excess of 10 percent for a back disability is denied.

Entitlement to an increased rating in excess of 10 percent for GERD is denied.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims. 38 U.S.C.A. §5103A (2012); 38 C.F.R. §3.159 (2017).

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §5103A (d) (2012); 38 C.F.R. §3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With regard to the claim for service connection for a right knee disability, the Board finds that the Veteran's most recent June 2017 VA examination provided to the Veteran to assess the nature and etiology of the right knee to be incomplete. Specifically, the Board notes that while the examiner ultimately determined that there was no medical basis to demonstrate that any right knee condition was caused by already service-connected left knee disability, the examiner did not provide any opinion or rationale with regard to aggravation. 

The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. §3.310 (2017).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. §3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439, 448  (1995).  Therefore, as the June 2017 examiner did not address aggravation in the opinion for the claimed disability, that makes the examination incomplete, and the Board must remand the claim for further developments to fulfill the VA's duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Plantar Fasciitis & Bilateral Sesamoiditis

The Veteran was granted service connection bilateral plantar fasciitis and assigned a 0 percent rating under Diagnostic Code 5276.  38 C.F.R. § 4.27 (2017).  Ratings for plantar fasciitis are assigned by analogy to pes planus under 38 C.F.R. § 4.71 (a), DC 5276 (2017).  Subsequently, in a separate rating decision, the Veteran was later granted service connection for his claimed bilateral sasamoiditis, and assigned another noncompensable rating under Diagnostic Code 5284, for generalized foot injuries. 

During the course of the appeals period the Veteran was afforded several VA examinations to assess the nature and severity of his diagnosed foot condition, in January 2011, September 2012, February 2016, and June 2017.  A review of these examinations generally show a similar array of symptomology related to the Veteran's foot disabilities, to include subjective complaints of pain, with minimal functional loss, and the need for orthotics. 

At a January 2011 VA examination, the Veteran complained of constant pain at the bottom of his feet, and was diagnosed with plantar fasciitis and sesamoiditis of the great toes.  On examination, the examiner noted palpitation of the planter surfaces showed moderate tenderness.  No pes planus, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus were noted to be present.  The examiner reported that the Veteran did not have any limitations with walking, however, could only stand for an hour and a half.   The Veteran wore orthotic support shoes.  Subjective factors were noted as pain and stiffness, with no reports of flare-ups.  The examiner finally noted no additional functional loss due to the Veteran's foot disability, or any functional impact of the Veteran's work, and moderate functional impact on daily living. 

At a September 2012 VA examination, the Veteran complained of pain in both feet, and was diagnosed with plantar fasciitis and sesamoiditis of the great toes.  On examination, however, the VA examiner noted bilateral pes cavus (clawfoot) with definite tenderness under the metatarsal head, with shortened plantar fascia, and limited dosiflexion at the ankle.  No additional disabilities or conditions were noted upon examination.  The Veteran wore orthotic support shoes.  X-ray diagnostics noted bipartite right sesamoid.  The examiner finally noted no additional functional loss due to the Veteran's foot disability, or any functional impact of the Veteran's work or daily living. 

At a February 2016 VA examination, the Veteran was noted to have described his symptoms as sharp and tingling pain in the right foot that was exacerbated with prolonged working and standing.  The Veteran also reported the use of orthotic, night splints, and oral Nsaids to relive the pain.  On examination, the examiner found evidence of pes planus (flatfeet) on the right foot, with pain accentuated by use, pain on manipulation, and extreme tenderness on the plantar surface.  However, no decreased in longitudinal arch height on weight-bearing, deformity, pronation, inward bowing tendo-achillis, or weight-bearing line falling over/medical to the great toe, were noted.  No additional diagnosable disability.  However, the examiner noted functional loss such as excess fatigability and lack of endurance.  The examiner noted that the Veteran reported that he could not stand or walk for long period of time, however, such limitation was defined as running limitation, standing for more than 15 minutes, or walking for more than an hour and a half.  The examiner ultimately concluded that the Veteran's disability constituted a mild to moderate level of severity, on the right side, and none on the left. 

Finally, at a June 2017 VA examination, the Veteran was noted to have described his symptoms as pain in the right foot, exacerbated with prolonged working and standing.  On examination, the examiner found evidence of pes planus (flatfeet) on the both feet, with no pain accentuated by use, no pain on manipulation, and no extreme tenderness on the plantar surface.  However, the examiner, this time, noted that the Veteran had decreases in longitudinal arch height on weight-bearing in both feet.  No deformity, pronation, inward bowing tendo-achillis, or weight-bearing line falling over/medical to the great toe, were noted.  No additional diagnosable disabilities were note.  However, again, the examiner noted functional loss such as pain on weight-bearing.  
The Board finds, however, that the evidence of record with regards to the Veteran's two separate service-connected foot conditions are in contradiction and requires another opinion to reconcile actual nature and severity of each condition.  Specifically, the Board notes that while nearly all VA examiners noted the Veteran suffers from both plantar fasciitis and bilateral sasamoiditis, the evidence does not distinguish the symptoms and manifestations associated with each condition, to include any associated functional loss.  To this end, the Board notes specifically also that in the September 2012 VA examination, the Veteran was noted to suffer from claw-foot, and in the June 2017 the Veteran was noted to have flat-foot.  The Board finds that such conditions seems to be dichotomous and requires reconciliation by a VA examiner, in addition to separating the various symptoms and functional disabilities of the foot with each separate service-connected condition.  As such, the Board must find that such medical evidence and VA examination to be incomplete and further development must be pursued for the VA to fulfill its obligation to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records relevant to the claim. 

 2.  Schedule the Veteran for a VA joints examination with a qualified medical examiner.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion regarding the nature and etiology of a right knee disability.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided.  Specifically, the examiner should provide the following opinions: 

(a) Is it at least as likely as not (50 percent probability or greater) that any right knee disability diagnosed during the pendency of the appeal is related to service or any event, disease, or injury during service?

(b) Is it at least as likely as not (50 percent probability or greater) that any right knee disability diagnosed during the pendency of the appeal is due to or the result of any service-connected disability, to specifically include a left knee disability?

(c) Is it at least as likely as not (50 percent probability or greater) that any right disability diagnosed during the pendency of the appeal has been aggravated (any increase in severity) by any service-connected disability, to specifically include a left knee disability?

(d) Is it at least as likely as not (50 percent probability or greater) that right knee arthritis manifested within one year following separation from service?

3.  Schedule the Veteran for a VA examination with a qualified medical examiner to assess the nature and etiology of any diagnosed disabilities related to the Veteran's feet.   The examiner must review the claims file and should note that review in the report.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided.  As the Veteran is service-connected for two separate foot disabilities, to include plantar fasciitis and sesamoiditis, the examiner, to the best of his/her abilities, must distinguish any symptoms and manifestations with each separate condition when possible.  If such is not possible, the examiner must explicitly state so, or that any such opinion would be mere speculation.  The examiner is also asked to reconcile any opinion with those already of record.   

4.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


